Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to requirement for Restriction/Election response received on 9/9/2022. Applicant elected without traverse Claims of group I (1-12 and 20) for examination. Applicant is requested to cancel the non-elected claims in the next communication. This restriction is made final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.    
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-12 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a series of for identifying an end user associated with an end user account.
The claim is directed to a process, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of registering, in an issue database of a computer system, an issue associated with an entity and received from an end-user account via the computer system; communicating, via a messaging service, a notification of the registered issue to an entity account associated with the entity; communicating, by the computer system, an information request from the entity account to the end-user account via the messaging service for private information at least indirectly identifying an end-user associated with the end-user account; and flagging the issue as unverified in the issue database if the private information is withheld by the end-user.
The claimed system simply describes series for identifying an end user associated with an end user account. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers by methods of organizing human activity, but for the recitation of generic computer, such as a computer system. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes fundamental economic principles or practices (including sales activities or behaviors), and managing personal behavior or relationships or interactions between people. For example, but for the computer-related language, the claim encompasses registering, in an issue database of a computer system, an issue associated with an entity and received from an end-user account via the computer system; communicating, via a messaging service, a notification of the registered issue to an entity account associated with the entity; communicating, by the computer system, an information request from the entity account to the end-user account via the messaging service for private information at least indirectly identifying an end-user associated with the end-user account; and flagging the issue as unverified in the issue database if the private information is withheld by the end-user. These limitations are directed to an abstract idea because, if a claim limitation, under its broadest reasonable interpretation, covers “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea (2019 PEG). 
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of computer system, a database and messaging service. The computer system in the steps is recited at a high level of generality, i.e., as a generic computer performing a generic computer function. This generic computer limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a computer (using the computer as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the computer system at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1 and 20.  Furthermore, the dependent claims 2-12 do not resolve the issues raised in the independent claims. 
 Dependent claims 2-12, recite omitting the issue from a score calculated for the entity if it is unverified; and presenting, via the web interface, the score for the entity; including the issue for which an information request is unregistered in a score calculated for the entity; and presenting, via the web interface, the score for the entity; flagging the issue as unverified following a set period of time after the communicating of the information request; flagging the issue as verified if the private information is provided by the end-user after the set period; wherein the private information comprises contact information; wherein the contact information comprises one of an email address, a full name, a city of residence, a state of residence, and a telephone number; wherein the private information comprises one of an entity account number and a reference number for a transaction between the end- user and the entity; wherein the information request is presented to the end-user logged into the end-user account with at least one control for authorizing the entity account to access the private information if the private information has been registered by the computer system; wherein the at least one control enables the end- user to authorize the entity account to access a subset of the private information; presenting a private information input interface to the end-user enabling entry and registration of the private information.
As mentioned above with respect to the independent claims, the generic computer system limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a server, and is considered to amount to nothing more than requiring a generic server/processor to merely carry out the abstract idea itself.
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.
Accordingly, claims 1-12 and 20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ponmerance U.S. Patent Pub. No. 2002/0010591 and further in view of Helbling et al U.S. Patent No. 8,472,606 (referred to hereafter as Helbling).

 	As to claim1, Pomerance teaches a method for determining metrics, comprising:
 	registering, in an issue database of a computer system, an issue associated with an entity and received from an end-user account via the computer system (see at least abstract, a registered consumer files a complaint against a merchant); 
	communicating, via a messaging service, a notification of the registered issue to an entity account associated with the entity (see at least paragraphs 0070 and 0083, consumer prepares and sends a complaint against a registered merchant to the dispute system);
Pomerance teaches the invention as mentioned above. Pomerance does not explicitly teach communicating by the computer system, an information request from the entity account to the end-user account via the messaging service for private information at least indirectly identifying an end-user associated with the end-user account; and flagging the issue as unverified in the issue database if the private information is withheld by the end-user.  
However, Helbling teaches communicating by the computer system, an information request from the entity account to the end-user account via the messaging service for private information at least indirectly identifying an end-user associated with the end-user account; and flagging the issue as unverified in the issue database if the private information is withheld by the end-user (see at least col.16, lines 31-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the Helbling with those of Pomerance to make the system more efficient by verifying and determining customer identity and rejecting customers as the verification resources contain insufficient information to reflect customer’s true identity. Thus, reducing cost and preventing illegitimate posts from damaging reputation of a business entity.

As to claim 4, Pomerance-Helbling teaches the method of claim 1, wherein the flagging comprises:
 flagging the issue as unverified following a set period of time after the communicating of the information request (see at least col.16, lines 43-51- Helbling).  

As to claim 6, Pomerance-Helbling teaches the method of claim 1, wherein the private information comprises contact information (see at least col.16, lines 31-58 Helbling, private information).  

As to claim 7, Pomerance-Helbling teaches the method of claim 6, wherein the contact information comprises one of an email address, a full name, a city of residence, a state of residence, and a telephone number (see at least col.16, lines 31-58 telephone number- Helbling).  

As to claim 8, Pomerance-Helbling teaches the method of claim 1, wherein the private information comprises one of an entity account number and a reference number for a transaction between the end- user and the entity (see at least paragraph 0038 and fig.10B case record- Pomerance).  

As to claim 9, Pomerance-Helbling teaches the method of claim 1, wherein the information request is presented to the end-user logged into the end-user account with at least one control for authorizing the entity account to access the private information if the private information has been registered by the computer system (see at least paragraphs 0045-0046 of Pomerance and col.16, lines 31-58 of Helbling- accessing private information of a registered end user).

As to claim10, Pomerance-Helbling teaches the method of claim 9, wherein the at least one control enables the end- user to authorize the entity account to access a subset of the private information entity (see at least paragraph 0038 and fig.10B case record- Pomerance col.16, lines 31-58 private information, Helbling).   

As to claim 11, Pomerance-Helbling teaches the method of claim 1, further comprising: presenting a private information input interface to the end-user enabling entry and registration of the private information (see at least col.16, lines 31-58).  

As to claim12, Pomerance-Helbling teaches the method of claim 11, wherein the presenting comprises: presenting the private information input interface after registration of the information request if the private information is yet unregistered by the computer system (see at least col.4, line 54-. Line 5 col. 3-9, and col.16, lines 31-58 Helbling)

As to claim 20, Pomerance teaches a computer system for determining metrics, comprising: 
a processor (see at least paragraph 0004, computer system); and 
a storage storing an issue database (see at least fig.1, items # 16 and 18), an account database, and computer- readable instructions that, when executed by the processor, cause the processor to:
 	register, in the issue database, an issue associated with an entity and received from an end-user account via the computer system (see at least abstract, a registered consumer files a complaint against a merchant); communicate, via a messaging service, a notification of the registered issue to an entity account associated with the entity (see at least paragraphs 0070 and 0083, consumer prepares and sends a complaint against a registered merchant to the dispute system);
Pomerance teaches the invention as mentioned above. Pomerance does not explicitly teach to communicate an information request from the entity account to the end- user account via the messaging service for private information at least indirectly identifying an end-user associated with the end-user account; and flagging the issue as unverified in the issue database if the private information is withheld by the end-user.
However, Helbling teaches a system to communicate an information request from the entity account to the end- user account via the messaging service for private information at least indirectly identifying an end-user associated with the end-user account; and flagging the issue as unverified in the issue database if the private information is withheld by the end-user. (see at least col.16, lines 31-58).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the Helbling with those of Pomerance to make the system more efficient by verifying and determining customer identity and rejecting customers as the verification resources contain insufficient information to reflect customer’s true identity. Thus, reducing cost and preventing illegitimate posts from damaging reputation of a business entity.

Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ponmerance in view of Helbling and further in view of Daran et al. U.S. Patent Pub. No. 2014/0025670(referred to hereafter as Haran).

As to claim 2, Pomerance-Helbling does not explicitly teach “omitting the issue from a score calculated for the entity if it is unverified; and presenting, via the web interface, the score for the entity”.  
However, Daran teaches omitting the issue from a score calculated for the entity if it is unverified (paragraph 0071- anonymous reviewers are neglected in gathering recommendation data); and presenting, via the web interface, the score for the entity (paragraph 0066, scores are presented in an interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the Daran with those of Pomerance-Helbling to generate recommendations from the members of the social network for products and services in an efficient and approved manner. 

As to claim 3, Pomerance-Helbling-Daran the method of claim 1, further comprising: including the issue for which an information request is unregistered in a score calculated for the entity; and presenting, via the web interface, the score for the entity (see at least Daran paragraphs 0059,0066, 0077 and fig.4).  

As to claim 5, Pomerance-Helbling-Daran the method of claim 4, wherein the flagging further comprises: flagging the issue as verified if the private information is provided by the end-user after the set period (see Pomerance at least paragraph 0083).  
 Conclusion

The closest prior art made of record which is considered pertinent to applicant's disclosure.
Montano U.S. 2014/0114877, systems and Methods for authenticating Online Customer service reviews.
Roeding et al. U.S. Patent Pub. No. 20110029370, Method and system for Presence Detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/           Primary Examiner, Art Unit 2443